Title: To James Madison from Daniel Carroll Brent, 31 August 1807
From: Brent, Daniel Carroll
To: Madison, James



Dr. Sir,
Washington, Aug: 31. 1807.

Full and satisfactory evidence of the Citizenship of John Strachan is just received from Mr. Price on the Eastern Shore of Maryland, in Consequence of the application from the Department of State, and I do myself the Honor of sending, enclosed, one set of the Depositions, and a letter from Judge Nicholson on the subject.  A Copy has been taken of Mr. Nicholson’s letter, and a Transcript of the Depositions, from another set remaining in the Office, will be made to morrow.  I will lose no time then in the transmission of both Copies to Mr. Monroe, by duplicates, according to your wish.  I have informed Mr. Nicholson of the Receipt of the Documents.
No Information is received at this place, as far as I can learn, which confirms the Truth of the article taken from a Newbury Port Paper, and inserted in the National Intelligencer of this day.  I have the Honor to be, Dr. Sir, with perfect Respect, Your Obed: & faithful Servt.

Danl. Brent

